Citation Nr: 0527055	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-28 748A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to a nonservice-connected disability pension.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1979 to 
September 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO denied a claim for 
entitlement to a nonservice-connected disability pension.

The veteran had been represented by a veteran's service 
organization.  However, during the pendency of this claim, 
this organization revoked its representation.  The veteran 
has not appointed another representative.


FINDINGS OF FACT

1.  The veteran has verified active service from September 
1979 to September 1981.

2.  The veteran is not eligible for a nonservice-connected 
disability pension under the laws and regulations 
administered by VA.


CONCLUSION OF LAW

The criteria for a nonservice-connected disability pension 
have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in July 2001 and April 2002.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to a nonservice-connected disability 
pension.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  A Statement of the Case (SOC) issued in 
September 2003 and Supplemental Statement of the Case (SSOC) 
issued in April 2005 informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The VCAA notification sent in July 2001 preceded the initial 
adverse decision rendered in March 2002.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in July 2001.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
determinative factors in the present appeal are the dates of 
the veteran's active service.  VA has verified these dates 
through the National Personnel Records Center (NPRC) and the 
verified dates are corroborated by the veteran's service 
records to include Department of Defense (DD) Forms 214 and 
215 provided by the veteran.  He has not identified any other 
evidence that would verify active service during a period of 
war.  Thus, there is no further development warranted in the 
current case. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the current 
appeal will be decided based on the veteran's period of 
active service, there is no medical issue in controversy and 
development of medical evidence is not relevant to the 
Board's decision in this case. 

The veteran in his substantive appeal (VA Form 9) received in 
November 2003 requested a hearing before the Board.  A letter 
issued in July 2005 informed him that his hearing was 
scheduled at his local RO, before a traveling Veterans Law 
Judge from the Board, for late August 2005.  This letter was 
sent to the last residence reported by the veteran in his 
statement received in October 2002.  The veteran failed to 
report for this hearing.  By letter of September 2005, he was 
again offered the opportunity to request another hearing 
before the Board.  He has not requested that a hearing be 
rescheduled or shown good cause why he failed to attend the 
scheduled hearing.  See 38 C.F.R. § 20.704.  Based on the 
above analysis, the Board concludes that all pertinent 
evidence reasonably obtainable regarding the issue decided 
below has been obtained and incorporated into the claims 
file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Nonservice-Connected Disability Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17.  One 
prerequisite to entitlement is that the veteran must have 
active service during a recognized period of war.  38 C.F.R. 
§ 3.3(a)(3).  Recognized service during the Vietnam Era (War) 
ended on May 7, 1975.  38 C.F.R. § 3.2(f).  Recognized 
service in the Persian Gulf War began on August 2, 1990.  
38 C.F.R. § 3.2(i).  There is no recognized period of war 
between these dates.

In March 1989, the NPRC verified that the veteran's active 
service was from September 1979 to September 1981.  These 
dates corroborate the active service noted on the veteran's 
DD Forms 214 and 215.  These dates do not correspond to any 
recognized period of war as defined by 38 C.F.R. § 3.2.  
Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected disability 
pension.  His appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The veteran has contended that even though he did not serve 
during a recognized period of war, his service with the U.S. 
Coast Guard was hazardous and similar to hardships and 
circumstances faced by servicemembers during a time of war.  
His noted hardships included retrieving drowned bodies, 
serving on a ship that capsized, and enduring severe weather 
conditions.  He also noted that his service with the 
U. S. Coast Guard helped defend the U.S. coast and waters 
adjacent thereto from enemy attack.

While the Board does not intent to disparage the veteran's 
honorable service to his country, it is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA.  See 38 U.S.C.A. 
§ 7104(c).  As there is no authorization under 



law and regulation to grant the benefit claimed by the 
veteran, the Board is forced to deny his claim.


ORDER

Entitlement to a nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


